Citation Nr: 9908784	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  The propriety of the initial evaluation assigned for the 
veteran's service-connected residuals of a fracture of the 
mandible with temporomandibular joint dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts, which denied entitlement to a compensable 
evaluation for the veteran's service-connected residuals of a 
fracture of the mandible with temporomandibular joint 
dysfunction and to service connection for hypertension.  The 
veteran timely appealed these determinations to the Board.

During the course of this appeal, in December 1998, the RO 
increased the evaluation for the veteran's residuals of a 
fracture of the mandible with temporomandibular joint 
dysfunction to 10 percent, effective June 25, 1997.  However, 
inasmuch as a higher evaluation is available this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

In his Substantive Appeal, dated in October 1998, the veteran 
requested a hearing before a Member of the Board at the local 
VA office.  In addition, he asked that, if possible, that the 
hearing take place in Springfield, Massachusetts.  To date, 
however, the veteran has not been afforded the opportunity to 
appear at hearing conducted before a Member of the Board, and 
the claims file does not reflect that he has withdrawn his 
request for such a hearing.  Accordingly, this case must be 
remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule for a hearing 
before a traveling Member of the Board at 
the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a BVA 
hearing, such hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
applicable procedures.  

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified; however, he may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


